Exhibit REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (as amended, modified or supplemented from time to time, this “Agreement”) is made and entered into as of March 31, 2008, by and between Rapid Link, Incorporated, a Delaware corporation (the “Company”), and Valens Offshore SPV II, Corp. (the “Investor”). This Agreement is made pursuant to the Security Agreement, dated as of the date hereof, by and between the Agent, the Lenders, the Company, the Eligible Subsidiaries from time to time party thereto (as amended, modified or supplemented from time to time, the “Security Agreement”) and pursuant to the Warrants referred to therein. The Company and the Investor hereby agree as follows: 61.Definitions.Capitalized terms used and not otherwise defined herein that are defined in the Security Agreement shall have the meanings given such terms in the Security Agreement.As used in this Agreement, the following terms shall have the following meanings: “Commission” means the Securities and Exchange Commission. “Common Stock” means shares of the Company’s common stock, par value $0.001 per share. “Company” has the meaning given to such term in the Preamble hereto. “Effectiveness Date” means, (i) with respect to the initial Registration Statement required to be filed in connection with the Warrants issued on the date hereof, a date no later than one hundred eighty (180) days following the date on which Holder exercises its rights under Section 2(a) hereof and (ii) with respect to each additional Registration Statement required to be filed hereunder (if any), a date no later than thirty (30) days following the applicable Filing Date other than an additional Registration Statement required to be filed pursuant to Section 2(a)(2) hereof, a date no later than seventy-five (75) days following the applicable Filing Date. “Effectiveness Period” has the meaning set forth in Section 2(a). “Event” has the meaning set forth in Section 2(b). “Event Date” has the meaning set forth in Section 2(b). “Exchange Act” means the Securities Exchange Act of 1934, as amended, and any successor statute. “Filing Date” means, with respect to (1) the Registration Statement required to be filed in connection with the shares of Common Stock issuable to the Holder upon exercise of any Warrant issued as of the date hereof, the date which is ninety (90) days following the date on which Holder exercises its rights under Section 2(a) hereof, (2) the Registration Statement required to be filed in connection with the shares of Common Stock issuable to the Holder upon exercise of any Warrant issued after the date hereof, the date which is thirty (30) days after the issuance of such Warrant and (3) the Registration Statement required to be filed in connection with the shares of Common Stock issuable to the Holder as a result of adjustments to the Exercise Price made pursuant to Section 4 of the Warrant or otherwise, thirty (30) days after the occurrence of such event or the date of the adjustment of the Exercise Price. 1 “Holder” or “Holders” means the Investor or any of its affiliates or transferees to the extent any of them hold Registrable Securities, other than those purchasing Registrable Securities in a market transaction. “Indemnified Party” has the meaning set forth in Section 5(c). “Indemnifying Party” has the meaning set forth in Section 5(c). “Notes” shall mean the Secured Term A Notes, to the extent the Revolving Commitment Conditions have been satisfied, the Secured Revolving Notes and to the extent the Term Loan B Conditions have been satisfied, the Secured Term B Notes. “Proceeding” means an action, claim, suit, investigation or proceeding (including, without limitation, an investigation or partial proceeding, such as a deposition), whether commenced or threatened. “Prospectus” means the prospectus included in a Registration Statement (including, without limitation, a prospectus that includes any information previously omitted from a prospectus filed as part of an effective registration statement in reliance upon Rule 430A promulgated under the Securities Act), as amended or supplemented by any prospectus supplement, with respect to the terms of the offering of any portion of the Registrable Securities covered by such Registration Statement, and all other amendments and supplements to the Prospectus, including post-effective amendments, and all material incorporated by reference or deemed to be incorporated by reference in such Prospectus. “Registrable Securities” means the shares of Common Stock issuable upon exercise of the
